ANSTEAD, Judge,
dissenting.
The trial court held that the disputed terms of appellant’s contract of insurance with appellee were unambiguous, and refused to admit parol evidence as to what appellant was told those terms meant before entering into the contract. Although presented in the form of parol evidence, I believe the appellant has raised an issue of estoppel that requires resolution by trial. I would reverse and remand with directions that appellant be granted leave to amend its pleadings to allege estoppel, and for further proceedings to resolve that issue.